DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The amendment filed November 3, 2021 has been received and considered for examination.  Claims 1-18, 20, and 23-30 are presently pending with claims 1-18, 20, and 23-25, and 30 rejected and claims 26-29 remaining withdrawn from consideration 

Claim Objections
3.	Withdrawn claims 26-29 are objected to because of the following informalities:  Claims 26-29 depend from canceled claim 21.  Appropriate correction is required.

Response to Arguments
4.	Applicant’s arguments filed November 3, 2021 have been considered but are moot in view of the new grounds of rejection necessitated by amendment.   See rejections below.  

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 23-25 each recite the limitation "The aerosol product" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 25, the phrase “ratio of propellant to formulation is propellant is…” renders the claim indefinite as it is unclear what is being claimed. 
Regarding claim 30, the term “undesirable” is a relative term which renders the claim indefinite. The term “undesirable is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


7	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claims 9-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites a list of co-solvents “selected from the group consisting of” and claims 9-13 broaden the closed ended markush group of claim 1 by reciting “the co-solvent comprises a glycol ether”.  The limitation “the co-.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
9.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


10.	Claim 1-8, 16-17, 20, 23-24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Deng (CN 104524615 A) (English Language Machine Translation) in view of Guy (US 2013/0090283 A1).
Regarding claims 1-8, 20, and 23-24, Deng discloses an air freshening formulation comprising 0-50% water, 25-50% ethanol, 5-40% MMB (co-solvent), and 2-35% fragrance (eucalyptus oil) (see English Abstract; English machine translation).  This composition falls within the following ranges disclosed in claims 1-8.   
	Deng further discloses that air freshening compositions are typically dispersed using a canister having a propellant (see Background of Invention in English Language Machine Translation.  However, Deng does not explicitly disclose that that the disclosed air freshening formulation is contained in a pressurizable canister comprising a propellant.  
	Guy discloses that typical air freshening formulations are dispersed as aerosols from steel or tin coated canisters using a propellant such as compressed air or nitrogen (see para [0002]-[0006], [0052]). 
	Therefore, it would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to contain the air freshening formulation of Deng within a 
	Regarding claims 16-17, Deng in view of Guy is set forth above with regards to claim 1 but does not appear to disclose a corrosion inhibitor as part of the air freshening composition.   Guy further discloses an air freshening composition that is dispensed as an aerosol from a steel canister. The air freshening composition further includes a corrosion inhibitor (0.0-0.5 wt% sodium molybdate) for preventing corrosion of a metal aerosol canister (see para [0023]-[0033]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the prior art formulation of Deng to include less than 0.5 wt% of a corrosion inhibitor in the air freshening composition as taught by Guy, in order to prevent corrosion of a metal canister used for dispensing the air freshening composition.  
	Regarding claim 30, these limitations are directed to the function of the formulation and/or the manner of using the formulation, all the limitations of the claim has been disclosed by Deng in view of Guy and the formulation of Deng is capable of functioning as claimed by dispensing the formulation for a short period of time or by protecting the surfaces surrounding the device. As such, it is deemed that the claimed formulation is not differentiated from the formulation of Deng (see MPEP §2114).

11.	Claims 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Deng in view of Guy as applied to claim 1 above, and further in view of Nwachukwu et al. (US 2017/0274111 A1).
	Deng in view of Guy is set forth above with regards to claim 1 but does not appear to disclose DPnP as an option for a co-solvent as recited in present claims 14 and 15-18.
	Nwachukwu et al. discloses an air freshening composition that comprises a glycol as a co-solvent.  Specific glycols that are suitable in the air freshening composition are, for example, propylene .  

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/SEAN E CONLEY/               Primary Examiner, Art Unit 1759